             Case 1:14-cv-02811-JMF Document 636 Filed 07/26/21 Page 1 of 1

                                                   Boca Raton            Melville                    San Diego
                                                   Chicago               Nashville                   San Francisco
                                                   Manhattan             Philadelphia                Washington, D.C.



  David W. Mitchell
  DavidM@rgrdlaw.com               Application GRANTED temporarily. The Court will assess whether to
                                   keep the materials at issue sealed or redacted when deciding the underlying
                                   motion. The Clerk of Court is directed to terminate ECF No. 634.

                                                                                   SO ORDERED.
                                                       July 23, 2021

                                                                                                                           VIA ECF


The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York                                                   July 26, 2021
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc., 14-cv-2811-JMF,
                    Letter Motion for Leave to File Under Seal

Dear Judge Furman:

         On behalf of the Lead Plaintiffs in the above-referenced matter, we write in connection with
Plaintiffs’ forthcoming oppositions to Defendants’ summary judgment motions on preclusion and
standing. ECF Nos. 599-600, 607, 609. Lead Plaintiffs’ oppositions are due July 26. As it did with
Plaintiffs’ class certification motion, Plaintiffs request that the Court temporarily authorize the sealed
filing of Lead Plaintiffs’ oppositions to Defendants’ summary judgment motions. The proposed
filings, which we are still finalizing, contain a significant amount of information designated by one
or more Defendants as Confidential or Highly Confidential under the Protective Order (ECF No.
402).

       Lead Plaintiffs intend to file public, redacted versions of the briefs and certain supporting
materials that are not confidential.

           We appreciate Your Honor’s consideration in this matter.

                                                         Sincerely,



                                                         DAVID W. MITCHELL

DWM:sll



4852-5026-5587.v1
   65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8     F ax 61 9- 231 -7 423   rgrd la w.com
